Citation Nr: 0111021	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from November 1951 to 
November 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

By the March 2000 decision, the RO denied the appellant's 
claim for entitlement to special monthly compensation based 
on the need for aid and attendance or on account of his being 
housebound.  In May 2000, the appellant submitted a notice of 
disagreement and the current appeal ensued.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  In the case of Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, slip op. at 12.  Indeed, the Court noted 
that, until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.  
Furthermore, the Secretary is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

In order to ensure that the appellant in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, and for the 
reasons cited below, a remand is required.  

Review of the record reveals that during VA hospitalization 
in 1996 and 1997, the appellant was noted to require maximal 
assistance with transfers and was nonambulatory.  He was 
considered to be a fall risk, was incontinent and also 
required assistance with eating.  Additionally, it was 
indicated that he was a risk for aspiration but had not had 
any clinically significant episodes.  Diagnoses on hospital 
discharge included subcortical infarction, right corona 
radiata, with left motor hemiparesis, post-traumatic 
hallucinosis and old lacunar infarcts, right thalamus and 
globus pallidus.  It was further noted that the appellant was 
discharged to nursing home care.

The record further reflects that the appellant is service-
connected for schizophrenia at the 100 percent level.  
However, while the evidence summarized above indicates that 
the appellant is, indeed, in need of regular aid and 
attendance, the record does not reflect any competent medical 
opinion which addresses the question of whether the service-
connected schizophrenia, alone, incapacitates the appellant 
to such an extent that he would be unable to care for himself 
without the regular assistance of another person, or that it 
renders him housebound.  Thus, the Board finds that the RO 
should obtain a medical opinion to that effect.  The veteran 
is hereby advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  In this regard, the Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In this case, the record reflects that the veteran has 
received at the Van Dorn Veterans' Hospital; hence, the RO 
should obtain and associate with the claims file all records 
from that facility that have not yet been obtained.  The RO 
should also obtain outstanding medical records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other indicated development and/or 
notification action.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1. 1.  The RO should undertake all 
necessary development to obtain and 
associate with the record all 
outstanding pertinent medical records 
from the Van Dorn Veterans' Hospital, as 
well as from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he and 
his representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo medical 
examination.

2. After all available records received 
pursuant to the above development are 
associated with the claims file, the RO 
should have the appellant undergo 
psychiatric examination.  The entire 
claims folder to include a complete copy 
of this remand must be made available 
to, and reviewed by, the physician 
designated to examine the veteran.  The 
examiner's attention is directed to the 
VA hospitalization report covering the 
period from November 8, 1995 to January 
23, 1997.  All diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  After examination 
of the veteran and review of his 
pertinent medical history, the examiner 
should offer an opinion as to whether, 
notwithstanding the existence of any 
other disability, it is as likely as not 
that the veteran's service-connected 
schizophrenia, alone, incapacitates him 
to such an extent that he would be 
unable to care for himself without the 
regular assistance of another person, or 
that such disability would render him 
housebound.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report. 

3. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

5. After completion of the requested 
development, and any other indicated 
development, the RO should adjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority.  
The RO must provide adequate reasons and 
bases for its determinations.

6. If the benefits sought on appeal 
continue to be denied, the RO should 
furnish to the veteran and his 
representative attorney an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

